MEMORANDUM OPINION


No. 04-06-00715-CV

Kevin MILES,
Appellant

v.

NATIONAL CITY BANK OF MIDWEST,
Appellee 

From the County Court at Law No. 2, Bexar County, Texas
Trial Court No. 317384
Honorable Timothy F. Johnson, Judge Presiding


PER CURIAM
 
Sitting:	Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice

Delivered and Filed:   March 28, 2007

DISMISSED FOR WANT OF PROSECUTION

 On January 3, 2007, this court ordered appellant to file his brief no later than February 1, 2007. 
Neither the brief nor a motion for extension of time was filed. On February 16, 2007, this court
notified appellant of the deficiency and instructed him to file his brief no later than February 26, 2007. 
Both the order dated January 3, 2007 and the letter dated February 26, 2007 have been returned to this
court as undeliverable.  Efforts by the clerk of this court to locate appellant have failed.  Accordingly,
on February 22, 2007 this court ordered appellant show cause in writing, no later than March 5, 2007,
why this appeal should not be dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a).  No
response has been filed. The appeal is dismissed for want of prosecution.  See Tex. R. App. P.
38.8(a)(1), 42.3(b).  Costs of appeal are taxed against appellant.

							PER CURIAM